Citation Nr: 0635325	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  03-32 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bronchial asthma.  

2.  Entitlement to service connection for a right hip 
disability secondary to bronchial asthma.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from February 1970 to February 
1972.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 2001 decision by the RO 
which denied service connection for bronchial asthma and a 
right hip disability secondary to bronchial asthma.  In June 
2006, a hearing was held at the RO before the undersigned 
member of the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he did not have bronchial asthma 
when he entered military service in 1970, and that he was 
subsequently hospitalized for asthma during basic training at 
Fort Jackson, South Carolina, and again during AIT at Fort 
Gordon, Georgia.  The veteran also submitted a copy of 
service department physical profile report dated in July 
1970, that indicated he had undergone a physical examination 
at Fort Gordon on July 8, 1970.  The findings indicated that 
the veteran was medically qualified for duty with temporary 
assignment limitations due to bronchial asthma, chronic, 
allergic type, and perennial allergic rhinitis with seasonal 
pollenosis, which existed prior to service.  The report also 
indicated that further examination would be undertaken at the 
veteran's next duty station on October 8, 1970.  

The service medical records in the claims file obtained by 
the RO did not originally include the documents submitted by 
the veteran.  The available service medical records showed 
that the veteran reported a history of hay fever, asthma, and 
other respiratory problems on a Report of Medical History for 
a pre-induction examination in December 1969.  A notation on 
that form indicates that the veteran had bronchitis not 
asthma and that the asthma was not "doc."  An examination 
at that time showed that the veteran's lungs were normal.  
However, the examiner indicated that the veteran had 
occasional bronchitis but did not have asthma, and that it 
was not considered disqualifying for military service.  The 
veteran reported the same medical history at the time of his 
separation examination in February 1972, and his separation 
examination again showed his lungs were normal.  However, the 
examiner noted that the veteran had a physical limitation 
profile due to bronchial asthma.  

It would appear that the evidentiary record as currently 
constituted is incomplete.  Specifically, the official 
service medical records obtained from the National Personal 
Records Center (NPRC) in November 2001, do not include the 
physical profile report submitted by the veteran, the July 8, 
1970 examination referred to in that report, or any clinical 
records for the two hospitalizations claimed by the veteran.  
The fact that a determination was made in July 1970, as to 
the nature, etiology, and date of onset of the veteran's 
bronchial asthma suggests the existence of additional service 
medical records.  Any such records would be pertinent to the 
veteran's claim.  The Board notes that the RO in April 2005 
did request clinical records from Fort Gordon and Fort 
Jackson for the period from December 1969 to February 1972.  
The response was that searches for clinical records from Fort 
Gordon and Fort Jackson from 1971 and 1972 were conducted and 
no clinical records were found.  However, the Board notes 
that in recent testimony, the veteran indicated that the 
hospitalizations occurred in 1970.  Thus, although the RO 
requested a search for the years 1969 to 1972 be made, from 
the response, it appears that a search was made only of the 
years 1971 and 1972.  Therefore, an attempt must be made to 
obtain all clinical records and associate them with the 
claims file.  Hayre v. West, 188 F.3d 1327 (Fed. Cir 1999).  
This should include a search at the NPRC for all clinical 
records for hospitalization at Fort Jackson from March to May 
1970, and at Fort Gordon from May to July 1970.  

Where, as here, the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  Appropriate steps should be 
undertaken to obtain the names and 
addresses of all medical care providers 
who treated the veteran for any 
respiratory problems, including bronchial 
asthma from the date of his discharge 
from service to 1990.  The veteran should 
also be asked to submit any service 
medical records he may have in his 
possession, and to provide a history of 
the dates and places of all treatment he 
received for any respiratory problems in 
service.  

After the veteran has signed the 
appropriate releases, all records not 
already in the file should be obtained 
and associated with the claims folder.  
All attempts to procure records should be 
documented in the file.  If the AMC 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran is 
to be notified of any unsuccessful 
efforts in this regard.  

2.  The RO should contact the National 
Personnel Records Center (NPRC) and 
request all available service medical 
records, including any clinical records 
for hospitalization at Fort Jackson from 
March to May 1970, and at Fort Gordon 
from May to July 1970 (or the time 
specified by the veteran pursuant to 
number (1) above).  If no such records 
can be found, or if they have been 
destroyed, ask for specific confirmation 
of that fact.  In the event that a search 
for service medical records is 
unsuccessful, the veteran should be 
advised in writing of the deficiency.  

3.  Based on the evidence obtained, the 
RO should undertake any additional 
development deemed necessary, to include 
obtaining a VA pulmonary examination and 
opinion.  The physician should provide a 
complete rationale and basis for all 
opinions offered.  If the physician is 
unable to make any determination, he or 
she should so state and indicate the 
reasons.  The examiner must review the 
entire file and provide an opinion as to 
the following questions:  

I.  Is it at least as likely as not 
that the veteran had bronchial 
asthma that preexisted military 
service?  

II.  If so, based on a review of the 
records, is it at least as likely as 
not that any pre-existing bronchial 
asthma underwent an increase in the 
underlying pathology during service?  

III.  If there was an increase 
during service, is it at least as 
likely as not that any increase was 
due to the natural progress of the 
disease?  

IV.  If the examiner determines that 
the record does not indicate that 
the veteran's bronchial asthma pre-
existed his military service, is it 
at least as likely as not that the 
veteran's current bronchial asthma 
had its onset in service?

V.  Is it at least as likely as not 
that the veteran's right hip 
disability is proximately due to or 
the result of medication prescribed 
to treat the veteran's bronchial 
asthma, or permanently aggravated by 
the veteran's bronchial asthma, or 
otherwise related to the veteran's 
bronchial asthma or military 
service?

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  The RO should 
determine whether the examiner has 
responded to all questions posed.  If 
not, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2006).  

6.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claims 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished an SSOC and given the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  




		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


